Simmons, C. J.

1. Where a suit was brought in a justice’s court against a partnership, the names of the persons constituting Its membership being set forth in the summons, an appeal in forma pauperis entered by -one of these persons for and in the name of the 'partnership, was amendable so as to make, it recite that the person entering it was in fact a member of it he partnership; and such amendment should have 'been allowed, although in offering the same it was not expressly stated that material words had by accident or mistake been omitted from the appeal affidavit.
2. An affidavit made by a member of a partnership for the purpose of obtaining a certiora/i-i, in forma pauperis, -averring thait the affiant is isuch a member, that he is advised and believes that the defendant partnership has good cause for certiorari, and “that owing to their poverty they are unable to pay the costs and give the security required by law,” is sufficient as to the advice and belief under which the defendant acted and as to its poverty. A 'member of a partnership may in such case swear for it as to these matters. Judgment affirmed.